Case 3:19-cr-00218-HES-JRK Document 25-1 Filed 12/27/19 Page 1 of 6 PageID 355




                       EXHIBIT A
Case 3:19-cr-00218-HES-JRK Document 25-1 Filed 12/27/19 Page 2 of 6 PageID 356
Case 3:19-cr-00218-HES-JRK Document 25-1 Filed 12/27/19 Page 3 of 6 PageID 357
Case 3:19-cr-00218-HES-JRK Document 25-1 Filed 12/27/19 Page 4 of 6 PageID 358
Case 3:19-cr-00218-HES-JRK Document 25-1 Filed 12/27/19 Page 5 of 6 PageID 359
Case 3:19-cr-00218-HES-JRK Document 25-1 Filed 12/27/19 Page 6 of 6 PageID 360
